DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
	 Applicant's election of claims 1-10 without traverse, in the reply filed on April 18, 2022, is acknowledged.
	The instant application having Application No. 16/814,128 has a total of 10 claims pending in the application; there is one independent claim and 9 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statement 03/10/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.         Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arumugam et al. (US pub. 2017/0171246), hereinafter, “Arumugam”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claim 1, Arumugam discloses a method comprising: receiving, by a processor (resource manager 104 and application 102 of fig. 1, as disclose in paragraph 0020) of an information handling system (file system 100), an input/output request from an issuer (client/user 50, as discloses in paragraph 0017) to access a partition (214 of fig. 2) in a remote storage device (see paragraph 0036, which discloses “The resource manager, can receive a job from a client. The application, e.g., the resource manager, sends a request for data to be retrieved from a file system, e.g., a distributed file system 214 of FIG. 2, for use in a task assigned to a compute node. The compute node can receive the request at a compute process, e.g., the compute process 206 of FIG. 2. The compute process can provide the request to the policy enforcement system, e.g., through a file system interface command, and the policy enforcement system receives the request (step 304). The request includes user credentials”), wherein the partition is included in a virtual drive mapped to the information handling system (see paragraph 0032, which discloses “The local storage can be a physical or virtual drive associated with the particular compute node 202. In some implementations, the file driver 212 obtains a portion of data from the non-local storage 214, e.g., a physical or virtual drive associated with another node”), and wherein the issuer is an operating system (see paragraph 0017, which discloses the client being a computer) that does not have access rights (not having access is being equated to a point before a file store is accessed, as disclose in paragraphs 0030 and 0039) to the virtual drive (see paragraph 0039); retrieving authentication information (a policy) from a key store (policy store 108) that keeps authentication information associated with the processor (see paragraphs 0038 and 0039); providing the authentication information to the virtual drive that includes information associated with the input/output request and the processor (see paragraphs 0039, 0040 and 0042); responsive to receiving a successful authentication response (‘a successful authentication response’ is being equated to file system 106 allowance access to its file based on a user’s policy; see paragraph 0050. Note, the claim language doesn’t disclose much specifics about a ‘response’) from the virtual drive (see paragraph 0050), unlocking and mounting the virtual drive (‘unlocking and mounting’ is being equated to reading and writing a file of file system 106 based on a user’s policy; see paragraph 0048); and executing the input/output request at the partition of the virtual drive (see paragraph 0040).

3.         As per claim 2, Arumugam discloses “The method of claim 1” [See rejection to claim 1 above], wherein the virtual drive includes a local partition in a local storage device (local storage 210, as discloses in paragraph 0032).

4.         As per claim 3, Arumugam discloses wherein the authentication information is associated with the input/output request (see paragraph 0025).

5.         As per claim 4, Arumugam discloses wherein the input/output request is an advanced configuration and power interface request (see paragraphs 0019 and 0052).

6.         As per claim 5, Arumugam discloses wherein the authentication information includes a platform key associated with the processor (see paragraph 0024).

7.         As per claim 6, Arumugam discloses further comprising generating a digital signature based on the platform key (see paragraph 0025).

8.         As per claim 7, Arumugam discloses wherein the virtual drive is hidden from the issuer of the input/output request (see paragraph 0050).

9.         As per claim 8, Arumugam discloses further comprising locking the partition of the remote storage device subsequent to the executing of the input/output request (see paragraph 0050).

10.         As per claim 9, Arumugam discloses further comprising using a universal network driver interface (file driver 212 of fig. 2) to update the authentication information (see paragraphs 0026, 0036 and 0048).

11.         As per claim 10, Arumugam discloses wherein the authenticating includes a key exchange between the information handling system and the virtual drive (see paragraphs 0024 and 0032).

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):

a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 1-10 have received a first action on the merits and are subject of a first action non-final.

b. DIRECTION OF FUTURE CORRESPONDENCES

            Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 


IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).


/Ernest Unelus/
Primary Examiner
Art Unit 2181